     Case 3:15-cr-00009 Document 148 Filed 04/20/20 Page 1 of 2 PageID #: 873



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:15-00009

CHRISTOPHER JERMAINE TAYLOR
     also known as “Phoenix”
     also known as “C-Murda”

                                             ORDER

       Pending before the Court is Defendant Christopher Jermaine Taylor’s “Motion for

Reduction in Sentence Pursuant to 3582(c)(1)(A)(i), 5H1.6, and Appointment of Counsel.” ECF

No. 144. In his Motion, Defendant argues that the recent death of his “spouse and caretaker of his

two sons,” Jaleesa L. Reynolds, is an “extraordinary and compelling reason” for a reduction in his

sentence. See id. at 1. It is true that a court may reduce a term of imprisonment in certain

circumstances if it finds that “extraordinary and compelling reasons warrant such a reduction.” 18

U.S.C. § 3582(c)(1)(A)(i). It is similarly true that the Bureau of Prison Program Statement 5050.50

provides that “the death or incapacitation of [a] family member caregiver of an inmate’s child”

may warrant a reduction in sentence. See Program Statement 5050.50, at 7, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Yet this language does not entitle an

inmate to relief, and is limited to situations where an inmate’s child is “suddenly without a family

member caregiver.” Id. Here, Defendant’s own motion makes clear that his children are in the care

and custody of their grandmother, see ECF No. 144, at 10, and that various other family members

are in the area and capable of providing financial assistance, id. at 8. While the Court is

sympathetic to Defendant’s predicament, “district courts may not alter a defendant’s sentence after
   Case 3:15-cr-00009 Document 148 Filed 04/20/20 Page 2 of 2 PageID #: 874



it has been imposed” outside very narrow circumstances. United States v. Jones, No.

2:95-cr-00051-01, 2008 WL 4879375, at *2 (S.D.W. Va. Nov. 12, 2008). The circumstances here

are not sufficiently “extraordinary and compelling” to justify a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A)(i), and so the Court DENIES Defendant’s Motion, ECF No. 144, and

DIRECTS the Clerk to send a copy of this Order to counsel and the defendant, the Unites States

Attorney’s Office, the United States Probation Office, and the United States Marshals Service.

                                            ENTER:         April 20, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
